Judgments, Supreme Court, New York County (Laura A. Ward and Michael R. Ambrecht, JJ., at pleas; Michael R. Ambrecht, J., at sentence), rendered June 30, 2006, convicting defendant of attempted criminal possession of a controlled substance in the third degree and bail jumping in the second degree, and sentencing him, as a second felony offender, to consecutive terms of 4 to 8 years and IV2 to 3 years, respectively, unanimously modified, as a matter of discretion in the interest of justice and to the extent of directing that the sentences be served concurrently, and otherwise affirmed.
We find there are “mitigating circumstances” (Penal Law § 70.25 [2-c]) warranting a concurrent sentence for bail jumping, and that the imposition of a consecutive sentence was excessive.
We have considered and rejected defendant’s argument that his bail jumping conviction should be vacated. Concur— Gonzalez, P.J., Mazzarelli, Sweeny, Renwick and Richter, JJ.